DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 3, 2021.
Applicant's election with traverse of Species II in the reply filed on May 3, 2021 is acknowledged.  The traversal is on the ground(s) that it would not constitute an under burden to search and examination Species II along with Species I.  This is not found persuasive because the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant 

Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 recites “the protective layer”.  For examination purposes, the Examiner is interpreting “the protective layer” as “the composite material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For claim 2, LixSi2N4 and LixNb3N4 which do not contain the require oxide and/or fluoride of claim 1. For claim 5, HfO2 and SiO2 do not have the required lithium and/or sodium and/or potassium.  Applicant may cancel the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chu et al. (US 2001/0041294).
Regarding claim 1, Chu teaches a metal anode having a protective coating (Fig 1; para. [0002], [0010]: negative electrodes for use in batteries ... active metal electrodes having protective layers) comprising: 
a metal layer (lithium layer 16) comprising lithium, sodium, or potassium (para. [0011]: an alkali metal electrode; para [0030]: electrode 10 includes a ... metal layer 16; para [0077]: present invention can be used with any of a number of battery systems employing a highly reactive negative electrode such as lithium or other alkali metal); and
2O)X(AnDm), where M is an alkali metal. .. The modifier is…an oxide of the alkali metal in layer 16.  "Doped" versions of the…two-part protective glasses may also be employed.  Often the dopant is a simple halide of the ion to which the glass is conductive....such doped glasses may have general formula (M2O)X(AnDm).Y(MH) where Y is a coefficient and MH is a metal halide.}.
Regarding claim 2, Chu et al. teaches the metal anode of claim 1, wherein the composite material comprises lithium fluoride-lithium oxide (LiF­Li2O), lithium fluoride-lithium carbonate (LiF-Li2CO3), lithium fluoride-Lithium hexafluorophosphate (LiF-LiPF6), lithium fluoride-lithium phosphate (LiF-LiPO4), lithium fluoride-lithium tetrafluoroborate (LiF-LiBF4), lithium fluoride-carbon fluoride (LiF-CF4), Li2O-Li2CO3, Li2O-LiF, Li2O-LiPO4, Li2O-LiBF4, Li2O-CF4, HfO2, LixHfO2, SiO2, LiF-NbO2, Li3N-AIN, LixSi3N4, LixNb3N4, where X ≥ 0 or any combination of these materials {para [0061]: "Doped" versions of the…two-part protective glasses may also be employed.  Often the dopant is a simple halide of the ion to which the glass is conductive....such doped glasses may have general formula (M2O)X(AnDm).Y(MH) where Y is a coefficient and MH is a metal halide.  In the case wherein M=Li, A is phosphorus and D is oxygen, the composite material comprises Li2OPO4LiF.  The Li2OPO4LiF reads on Li2O-LiPO4
Regarding claim 3, Chu et al. teaches the metal anode of claim 1, wherein the composite material comprises: (a) a lithium oxide-containing material when the metal layer comprises lithium {para [0058]: (M2O)X, where M is an alkali metal (in the case where M=Li); See also, para. [0061]); (b) a sodium oxide-containing material when the metal layer comprises sodium (para [0058]: (M2O)X, where M is an alkali metal (in the case where M=Na); See also, para. [0061]); or (c) a potassium oxide-containing material when the metal layer comprises potassium (para [0058]: (M2O)X, where M is an alkali metal (in the case where M=K); See also, para. [0061]).
Regarding claim 4, Chu et al. teaches the metal anode of claim 3, wherein the composite material comprises (a) Li2-Li2CO3, Li2O-LiF, Li2O-LiPO4, Li2O-LiBF4, Li2O-CF4, or any combination of these materials when the metal layer comprises lithium {para [0061] general formula (M2O)X(AnDm).Y(MH) where Y is a coefficient and MH is a metal halide, where M is an alkali metal, A is boron, aluminum, silicon, or phosphorous, D is oxygen or sulfur (in the case where M=Li, A=phosphorous and D=oxygen, the composite protective layer comprises Li2O-LiPO4)}; (b) Na2O-Na2CO3, Na2O-NaF, Na2O-NaF, Na2O-NaPO4, Na2O-NaBF4, Na2O-CF4, or any combination of these materials when the metal layer comprises sodium {para [0061] general formula (M2O)X(AnDm).Y(MH) where Y is a coefficient and MH is a metal halide, where M is an alkali metal, A is boron, aluminum, silicon, or phosphorous, D is oxygen or sulfur (in the case where M=Na, A=phosphorous and D=oxygen, the composite protective layer comprises Na2O-NaPO4)}; and (c) K2O-K2CO3, K2O-KF, K2O-KPO4, K2O-KBF4, KiO-CF4, or any combination of these materials when the metal layer comprises potassium {para [0061] general formula (M2O)X(AnDm).Y(MH) where Y is a coefficient and MH is a 2O-KPO4)}.  
Regarding claim 5, Chu et al. teaches the metal anode of claim 1, wherein the protective layer comprises HfO2, MxHfO2, SiO2, MF-M2O, MF­M2CO3, MF-MPF6, MF-M3PO4, MF-MBF4, MF-CF4, MF-NbO2, M2O-M2CO3, M2O-MF, M2O-M3PO4, M2O-MBF4, M2O-CF4, M3N­AIN, M3N-AIN, MxSi3N4, MxNb3N4, or any combination thereof, where X ≥ 1 and M is Li, Na, K, or a mixture thereof {para. [0061] general formula (M2O)X(AnDm).Y(MH) where Y is a coefficient and MH is a metal halide, where M is an alkali metal, A is boron, aluminum, silicon, or phosphorous, D is oxygen or sulfur (in the case where M=Li, A=phosphorous and D=oxygen, the composite protective layer comprises Li2O-LiPO4)}.
Regarding claim 7, Chu et al. teaches the metal anode of claim 1, wherein the protective coating has a thickness from 1 nm to 10 microns (para. [0065]: the protective layer has a thickness of between about 50 angstroms and 5 micrometers; One of ordinary skill in the art can appreciates that a range in the prior art which is totally within a claimed range anticipates the claimed range.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2001/0041294).
Regarding claim 6, Chu et al. teaches the metal anode of claim 1.  Chu et al. also teaches that the current collector 14 and the protective coating/protective layer 18 have thicknesses within the micrometer range (Chu et al., para. [0035], [0064] and [0065]).  Chu et al. is silent regarding a metal anode wherein the metal layer of the metal anode has a thickness of 10 µm to 150 µm.  However, due to the teachings of the plated anode of Chu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal layer of Chu et al. such that the metal layer of the metal anode will have a thickness of 10 µm to 150 µm based on routine experimentation in order to produce an electrode with the desired level of protection (Abstract).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724